 
Exhibit 10.3
 
June 25, 2002
 
Mr. James Donegan
20650 4th Street, Unit 1
Saratoga, CA 95070
 
Dear Jim,
 
We are pleased to confirm our offer of employment and your acceptance to join
Genesis Microchip Inc., as Interim Chief Executive Officer effective today. The
entire terms of our offer of employment (the “Offer”) are outlined below.
 
Your starting salary will be $22,917 per month and will be paid in accordance
with the company’s normal payroll practice (currently salary is paid
semi-monthly), less applicable withholding taxes. You will also participate in
our annual cash bonus program for the current fiscal year. Under this plan, you
will have a target bonus of 50% of your annual base salary. Bonuses are earned
based upon achievement of individual and/or corporate objectives to be
determined by the Board of Directors (the “Board”). Since you have joined the
company after the start of our 2003 fiscal year, any earned bonus would be
prorated accordingly. As a company officer, you will also receive a $600 per
month car allowance. In addition, subject to approval of the Board, you will
receive a stock option from Genesis for the purchase of 200,000 shares of common
stock. The option will be exercisable at a price equal to the closing price of
our common stock on the Nasdaq National Market on the date prior to the date the
option is approved by the Board of Directors and will vest as follows: with
respect to 25% of the underlying shares, one year from the date of this letter,
and with respect to the remaining underlying shares,  1/36th each month
thereafter, so that the option will be fully vested four years from the date of
this letter subject to your continuing employment on each of the respective
vesting dates. In the event of a sale or merger of the Company in which the
Company’s stockholders do not control more than 50% of the voting equity of the
acquiring or surviving entity, the vesting of the option will accelerate so that
an additional 50% of the underlying shares that have not yet vested will become
fully vested and exercisable. This option grant shall be subject to the terms
and conditions of the Company’s Stock Option Plan. No right to any stock is
earned or accrued until such time that vesting occurs, nor does the grant confer
any right to continue vesting or employment.
 
One of the conditions of employment with us is that you sign an At-Will
Employment, Confidential Information, Invention Assignment and
ArbitrationAgreement (“Confidentiality Agreement”) which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non-disclosure of Company proprietary
information. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all
disputes between you and the Company shall be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all arbitration





--------------------------------------------------------------------------------

 
fees over $200.00. We have enclosed the Confidentiality Agreement herewith and
would ask that you sign and return it, along with one copy of your acceptance of
our offer, to the Human Resources in the Alviso office. You may not begin
employment with us until we receive a signed (i) Confidentiality Agreement and
(ii) acceptance of this offer of employment.
 
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
 
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, and that in performing your duties for
the Company you will not in any way utilize any such information.
 
As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.
 
Your employment with Genesis is at-will. This means that neither you nor Genesis
has entered into a contract regarding the duration of your employment. You are
free to terminate your employment with Genesis at any time, with or without
reason. Likewise, Genesis has the right to terminate your employment, or
otherwise discipline, transfer, demote you or otherwise alter the terms and
conditions of your employment at any time, with or without cause, and with or
without notice, at the discretion of Genesis.
 
In addition, you will also be entitled to participate in our extensive group
benefits plan (as amended from time to time). This plan currently encompasses
Medical Coverage, Prescription Drug Coverage, Dental Coverage, Group Life
Insurance, Accidental Death and Dismemberment, Long Term Disability, Short Term
Disability, Vision Care Coverage, 401k Plan, Employee Stock Purchase Plan (not
eligible until July 1, 2002 enrollment date) and our Cafeteria Plan.
 
To formally accept the Company’s offer of employment, please sign and date this
letter in the spaces provided below. This letter, along with the Confidentiality
Agreement and any other agreements relating to proprietary rights between you
and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, including, but not limited
to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter, including but
not limited to its at-will employment provision, may not be modified or amended
except by a written agreement signed by the President of the Company and you.
This offer of employment will terminate if you do not commence your employment
as of today, June 25, 2002.



2



--------------------------------------------------------------------------------

 
If you have any additional questions, please let us know. We look forward to
having you on the Genesis team!
 
Yours truly,
 
Ken Murray
Vice President, Human Resources
 

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:     James Donegan
         
Date
Start Date:    June 25, 2002
           



3